DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because Fig. 3 is missing the term “a” preceding both instances of the term “plurality” in step 302.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it includes grammatical errors.  In particular, the first sentence is missing the terms “with a” between “associated” and “plurality”.  Further grammatical errors include multiple errant commas throughout the abstract.  A non-limiting example is the comma in “receiving, plurality of information”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The title of the application is missing the term “a” between “with” and “plurality”.  
The specification is replete with grammatical errors.  A non-limiting example that occurs frequently is the absence of the term “a” or “an” preceding singular nouns similar to those already identified with respect to the title and Fig. 3.
The specification recites multiple abbreviations and/or acronyms.  The first instance of an abbreviation or acronym should be accompanied by the fully written term.  A non-limiting example is “SMS”.
The term “measurable” is misspelled as “measure-able” in para. 4.
The term “Post Hoc” is misspelled as “Poct Hoc” in para. 48.
Appropriate correction is required.

The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 is missing the terms “with a” between “associated” and “plurality” in the preamble of each claim.
Claims 2-7 each recite the grammatically incorrect “computer implement method”.  Claims 2-7 should emulate independent claim 1 which recites “computer implemented method”.
Each of claims 1-7 should include a hyphen between “computer” and “implement(ed)” because, conventionally, this is a hyphenated term.
Claim 8 is missing the term “a” between “across” and “plurality” in the preamble of the claim.  
Every claim is missing at least one term similar to those identified above, such as “a”, “an”, “the, “is”, etc.
Dependent claims 2-7, 9-14, and 16-20 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 each recite the limitation "the at least one dimensions" in line 12 of claim 1, line 16 of claim 8, and line 12 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-7, 9-14, and 16-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The terms “at least one digital behavioral marker”, “a plurality of high-level features”, “a set of objective features” in each of claims 1, 8, and 15 are relative terms which render each claim indefinite. The terms “digital behavioral marker”, “a plurality of high-level features”, “a set of objective features” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, the most disclosure is found in para. 4 which recites that the “research approach adopted by these solutions can be explained with an example to capture objectively measure-able behavioral markers such as location and social interaction and correlate them with one of the wellness conditions like depression.  Such digital behavioral markers have been defined as higher-level features reflecting behaviors, cognition, and emotions, which are measured using low-level features and sensor data collected from digital technology”.  Thus, in addition to neither term being well-defined, it is also unclear what distinguishes a digital behavioral marker, a high-level feature, and objective measure from each other as at least para. 4, 25, and 26 identify the terms as synonymous with each other.  Dependent claims 2-7, 9-14, and 16-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 2, 9, and 16, it is unclear whether (iv) inputs from physiological parameters of the end user and (iv) device are two distinct elements or is meant to be “inputs from physiological parameters of the end user” and “inputs from a device”.  This is exacerbated by the absence of an oxford comma as well as “inputs from physiological parameters of the end user” and “device” having the same number (iv).  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as two distinct elements - (iv) inputs from physiological parameters of the end user, and (v) device.

Regarding claims 2, 9, and 16, it is unclear what constitutes information associated with (i) social and information associated with (v) device.  The claims are grammatically incorrect and are missing terms.  For instance, it is unclear what the term “social”, by itself, constitutes in the claim’s context.  It is also unclear what constitutes information associated with device due to the grammatical errors.  

Regarding claims 7, 14, and 20, the body of each claim recites “wherein personalization of wellness through flexibility of defining one or more types of wellness to calculate overall wellness of the user and to provide inputs through longitudinal analysis of specific activity.”  This identifies that these claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors causing indefiniteness regarding how independent claims 1, 8, and 15 are each being further limited by dependent claims 7, 14, and 20, respectively.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

Regarding claim 17, it is unclear how a physical element (i.e., one or more non-transitory machine-readable information storage [media]) can directly comprise a method step as claimed.  For the purposes of compact prosecution, the claim is construed such that the preamble of claim 17 is similar to independent claim 15 which identifies that the media comprise one or more instructions that cause one or more hardware processors to perform actions.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-20, the disclosure fails to provide sufficient written description for “determining, via the one or more hardware processors, at least one digital behavioral marker based on the plurality of low-level features; processing, via the one or more hardware processors, at least one dimension associated with a plurality of well-being of the individual based on the at least one digital behavioral marker to determine a plurality of self-reported analyzed data; processing, via the one or more hardware processors, the at least one dimensions through (i) a plurality of high-level features, and (ii) the plurality of self-reported analyzed data to identify a set of objective features associated with at least one well-being dimension of the individual; generating, via the one or more hardware processors, one or more wellness scores for the set of objective features associated with the at least one well-being dimension of the individual; and dynamically recommending, via the one or more hardware processors, one or more behavior changes based on the one or more generated wellness scores of the individual” in claims 1, 8, and 15 as well as all of the limitations of the associated dependent claims to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). As identified in the numerous rejections of the claims under 35 USC 112(b) above, the disclosure fails to sufficiently describe and distinguish multiple terms such as “digital behavior marker”, “a plurality of high-level features”, and “a set of objective features”.  This also identifies a lack of sufficient written description for determining, processing, and identifying these elements, particularly when the claims utilize one element to identify the other although the specification recites these elements as interchangeable (i.e., each term is synonymous with the others) as identified in at least para. 4, 25, and 26.    Additionally, para. 44 recites a probability equation while para. 45 identifies that the equation is a “probability of different type of wellness affecting blood pressure positively” and further recites that b0 is a constant while b1-bn are various coefficients which impact “the weight with which each type of wellness impacting the deterioration of hypertension.”  However, the disclosure is silent regarding how the parameters x1-xn represent each wellness parameter (i.e., emotional wellness, social wellness, occupational wellness, etc.) as well as how the coefficients b0-bn are determined or assigned.  Additionally, the disclosure recites, in results-based language, various techniques, such as Maximum Likelihood Estimation (MLE) (see at least para. 46) and Cox & Snell R2 (see at least para. 49), from which to use in a machine learning algorithm, but is silent regarding which machine learning algorithm.  Also, in addition to the absence of any substantive disclosure of what a recommended behavior might be and for associating recommendations to wellness scores, the absence of sufficient disclosure for any of the processing, determining, identifying, and generating steps further identifies a lack of sufficient written description for the resultant recommending step.  The disclosure doesn’t even provide any substantive description for identifying at least one triggering condition and at least one suitable intervention, let alone as a function of the plurality of high-level features.  The most disclosure is found at para. 54 which merely recites, in results-based language, that “the platform provides flexibility of defining the wellness measures within each dimension as well as setting triggering criteria and suitable interventions.”  Similarly, the specification merely recites that a logistic regression and “corresponding machine learning techniques” are performed to identify one or more root causes and provide nudging recommendations.  See at least para. 41-42.  The disclosure is even silent regarding identifying which sensors are used in the claimed invention to provide each foundational datum from which all other steps are based on.  The most disclosure is in para. 39 which merely recites “one or more sensors at home and sensors at wearables device are configured to track derived parameters through individual behaviors”.  Therefore, the disclosure at best merely recites that these limitations are performed in results-based language without providing the necessary description of the steps, calculations, or algorithms for performing the claimed functionalities.  Dependent claims 2-7, 9-14, and 16-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a method and products which fall under the four statutory categories (STEP 1: YES).
However, the independent claims recite determining personalized wellness measures associated [with a] plurality of dimensions of an individual, comprising: receiving a plurality of information; processing the plurality of information to obtain a plurality of low-level features; determining at least one behavioral marker based on the plurality of low-level features; processing at least one dimension associated with a plurality of well-being of the individual based on the at least one behavioral marker to determine a plurality of self-reported analyzed data; processing the at least one dimensions through (i) a plurality of high-level features, and (ii) the plurality of self-reported analyzed data to identify a set of objective features associated with at least one well-being dimension of the individual; generating one or more wellness scores for the set of objective features associated with the at least one well-being dimension of the individual; and dynamically recommending one or more behavior changes based on the one or more generated wellness scores of the individual. The dependent claims further recite wherein the plurality of low-level features corresponds to information associated with at least one of (i) social, (ii) physical activity, (iii) location, (iv) inputs from physiological parameters of the end user and (iv) device; or identifying at least one triggering condition and at least one suitable intervention as a function of the plurality of high-level features; or wherein a subjective measurement of wellness based on a contextual knowledge and at least one appropriate weight is assigned to calculate a type of wellness; or wherein the root cause of underlying condition in terms of wellness can be identified to provide nudging recommendations to the user; or wherein prediction and prognosis of underlying condition are performed against population in comparison to provide one or more recommendations associated with at least one wellness measures to the user; or wherein personalization of wellness through flexibility of defining one or more types of wellness to calculate overall wellness of the user and to provide inputs through longitudinal analysis of specific activity.
The process of determining personalized wellness measures associated with a plurality of dimension of an individual amounts to the abstract idea grouping of a certain method of organizing human activity because it amounts to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it merely describes collecting information, analyzing the information, and outputting the results of the collection and analysis.  This also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgment, opinion) with the aid of pen and paper but for the recitation of generic computer components.  Even if humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of these limitations.  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of identifying the method as processor implemented (claim 1), one or more hardware processors (claims 1, 8, and 15), a plurality of sensors (claims 1, 8, and 15), identifying the behavioral marker as digital (claims 1, 8, and 15), identifying information being associated with a device (claims 2, 9, and 16), a system (claim 8), a memory (claim 8), one or more communication interfaces (claim 8), and one or more non-transitory machine-readable information storage [media] (claim 15) is not sufficient to impart patentability to the method performed by the apparatus.  Although the majority of the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions. This is evidenced by at least Fig. 1 and 2 which illustrates the components as either non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least para. 19-24 and 58-61. For instance, para. 58 explicitly identifies that the focus of the claimed invention is software and that the hardware device can be any device that can be programmed.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  It should be noted that because the courts have made it clear that the mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device and associated hardware does not affect this analysis.  See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For example, the claimed performance of steps is wholly encompassed by the judicial exception as identified in Step 2A, Prong 1 above, as they merely amount to collecting information, analyzing the information, and outputting the results of the collection and analysis.  This further identifies that none of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Additionally, the use of a plurality of non-descript sensors is merely adding insignificant extra-solution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with an abstract idea).  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  For example, while the claims and the disclosure identify that the claimed invention is to “determine personalized wellness measures”, this is described as generalized wellness (i.e., anything and everything associated with wellness; see, for example, at least para. 33 of the specification) and does not provide any treatment for a disease or medical condition, let alone a particular treatment for a particular disease or medical condition.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to a judicial exception.  (STEP 2A, PRONG 2: NO).   
The claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, the claims do not provide a particular machine or improvement thereof, nor effect a particular treatment.  Also, as addressed in Step 2A, Prong 2, above, the process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  For instance, the mere use of a plurality of non-descript sensors is adding insignificant extra-solution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with an abstract idea) which the Courts have also held does not amount to significantly more in Parker v. Flook.  The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  This further identifies that none of the hardware offer a meaningful limitation beyond, at best, generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Viewed as a whole, the additional claim elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) and 102(b) as being anticipated by Utter (US 2014/0125481).

Regarding claim 1, Utter teaches a processor implemented method (claim 1), a system (claim 8), and one or more non-transitory machine-readable information storage mediums comprising one or more instructions which when executed by one or more hardware processor perform actions (claim 15) to determine personalized wellness measures across [a] plurality of dimensions of an individual (Utter, Title, General Health and Wellness Management Method and Apparatus for a Wellness Application Using Data Associated with a Data-Capable Band), comprising: 
receiving, via one or more hardware processors, plurality of information associated with plurality of sensors (Utter, Fig. 3 and 5B-5E illustrate a multitude of sensors collecting different associated forms of information; Fig. 7 illustrates the receiving step); 
processing, via the one or more hardware processors, the plurality of information associated with the plurality of sensors to obtain a plurality of low-level features (Utter, para. 58-60 discuss how sensor data can be used to determine a plurality of low-level features such as those identified in para. 25 of the instant specification); 
determining, via the one or more hardware processors, at least one digital behavioral marker based on the plurality of low-level features (Utter, para. 38, “Using data gathered by bands 104-112, applications may be used to perform various analyses and evaluations that can generate information as to a person's physical (e.g., healthy, sick, weakened, or other states, or activity level), emotional, or mental state ( e.g., an elevated body temperature or heart rate may indicate stress, a lowered heart rate and skin temperature, or reduced movement ( e.g., excessive sleeping), may indicate physiological depression caused by exertion or other factors, chemical data gathered from evaluating outgassing from the skin's surface may be analyzed to determine whether a person's diet is balanced or if various nutrients are lacking, salinity detectors may be evaluated to determine if high, lower, or proper blood sugar levels are present for diabetes management, and others).”  See also para. 58-60 and 70 which disclose similar functionality.); 
processing, via the one or more hardware processors, at least one dimension associated with a plurality of well-being of the individual based on the at least one digital behavioral marker to determine a plurality of self-reported analyzed data (Utter, para. 57, 60-62, and 70 each disclose processing at least one dimension as claimed and described in para. 54 of the instant specification.); 
processing, via the one or more hardware processors, the at least one dimensions through (i) a plurality of high-level features, and (ii) the plurality of self-reported analyzed data to identify a set of objective features associated with at least one well-being dimension of the individual (Utter, Fig. 15A-17B illustrate this step.  For instance, Fig. 15B, Acquire parameters associated with health and wellness of one or more users 1552; Fig. 16B, Receive data representing one or more location-related and social related reference parameters 1652 and 1653, Acquire parameters associated with location and social-participation of user 1654 and 1655; Fig. 17B, Receive data representing one or more reference parameters 1752, Acquire parameters associated with health and wellness of one or more users 1754; At least para. 97-117 describe what is illustrated in Fig. 15A-17B.  For instance, para. 112, “Health and wellness evaluator 1702 is configured to acquire data representing acquired parameters describing the various aspects of health and wellness of a user, including, but not limited to, nutrition-related characteristics, sleep-related characteristics, movement-related characteristics, environmental-related characteristics, social-related characteristics, among others.  particular, health and wellness evaluator 1702 is configured to determine characteristics of an activity, state or condition for a user. Health and wellness evaluator 1702 is further configured to identify the a specific activity and type of activity ( e.g., type of sleep, movement, nutritional intake, etc.) and generate data representing the units and types of the activities for specific aspects of health and wellness”); 
generating, via the one or more hardware processors, one or more wellness scores for the set of objective features associated with the at least one well-being dimension of the individual (Utter, Fig. 15A-17B illustrate this step.  For instance, Fig. 15B, Calculate score(s) relative to reference parameters 1554, Aggregate one or more scores to form an overall health and wellness score 1556; Fig. 16B, Calculate score(s) relative to reference parameters 1656, Adjust one or more scores based on one or more of the acquired parameters 1658, Combine scores to determine overall score representing overall health and wellness of user(s) 1660; Fig. 17B, Calculate score(s) relative to reference parameters 1756, Adjust one or more scores based on one or more of the acquired parameters 1758.  At least para. 97-117 describe what is illustrated in Fig. 15A-17B.  For instance, para. 102, “one or more scores are calculated at 1554 (e.g., a score can represent a user's ability to attain a targeted goal for one aspect of health and wellness, such as sleep, nutrition, etc.).  At 1556, the one or more scores are aggregated to form an overall health and wellness score, which can be compared against a target score indicative of an optimal state or conditions of health and wellness for a user”); and 
dynamically recommending, via the one or more hardware processors, one or more behavior changes based on the one or more generated wellness scores of the individual (Utter, Fig. 15A-17B illustrate this step.  For instance, Fig. 15B, Implement modified activities for user 1562; Fig. 16B, Determine feedback based on at least a context score 1664, Generate data signals representing proposed actions to improve one or more scores 1666, Implement Feedback 1670?; Fig. 17B, Implement Feedback? 1760; At least para. 97-117 describe what is illustrated in Fig. 15A-17B.  For instance, para. 104, “The context score is provided to general health and wellness manager 1536 to optionally influence an overall score ( e.g., including sleep, nutrition and activity scores) relative to a target score. Responsive to a context score, general health and wellness manager 1536 can generate recommendations.”).

Regarding claims 2, 9, and 16, Utter teaches the processor implement[ed] method as claimed in claim 1, the system as claimed in claim 8, and the one or more non-transitory machine-readable information storage mediums of claim 15, wherein the plurality of low-level features corresponds to information associated with at least one of (i) social, (ii) physical activity, (iii) location, (iv) inputs from physiological parameters of the end user and (iv) device (Utter, Para. 58-62 describe the plurality of low-level features corresponds to information associated with not just at least one of, but each of, (i) social, (ii) physical activity, (iii) location, (iv) inputs from physiological parameters of the end user and (v) device). 

Regarding claims 3, 10, and 17, Utter teaches the processor implement[ed] method as claimed in claim 1, the system as claimed in claim 8, and the one or more non-transitory machine-readable information storage mediums of claim 15, further comprising, identifying, via the one or more hardware processors, at least one triggering condition and at least one suitable intervention as a function of the plurality of high-level features (Utter, Fig. 16C and 16D illustrate examples of displaying feedback based on environmental or social parameters; para. 54, “a 4-position switch may be turned to a given position that is interpreted by interface module 410 to determine the proper signal or feedback to send to logic module 404 in order to generate a particular result.  In other examples, a button (not shown) may be depressed that allows a user to trigger or initiate certain actions by sending another signal to logic module 404. Still further, interface module 410 may be used to interpret data from, for example, accelerometer 210 (FIG. 2) to identify specific movement or motion that initiates or triggers a given response.”  Para. 107, “Feedback can be determined at 1664 based on context score, and one or more proposals incorporating the feedback can be embodied in data signals at 1666 to propose actions for improving one or more scores. A determination whether to implement the feedback is made at 1670. If it is, then flow 1650 continues to monitor acquired parameters and calculating scores to determine, if applicable, to dynamically change the target score to reflect the user's improvements and to further incentivize or motivate the user.”). 

Regarding claims 4, 11, and 18, Utter teaches the processor implement[ed] method as claimed in claim 1, the system as claimed in claim 8, and the one or more non-transitory machine-readable information storage mediums of claim 15, wherein a subjective measurement of wellness based on a contextual knowledge and at least one appropriate weight is assigned to calculate a type of wellness (Utter, para. 70, “In some examples, these values may be weighted according to the quality of the activity.”  Para. 95, “Emphasis manger 1424 is configured emphasize one or more parameters of interest to draw a user's attention to addressing a health-related goal. For example, a nutrition parameter indicating an amount of sodium consumed by a user can be emphasized by weighting the amount of sodium such that it contributes, at least initially, to a relatively larger portion of a target score. As the user succeeds in attaining the goal of reducing sodium, the amount of sodium and its contribution to the target score can be deemphasized.”).

Regarding claims 5 and 12, Utter teaches the processor implement[ed] method as claimed in claim 1 and the system as claimed in claim 8, wherein the root cause of underlying condition in terms of wellness can be identified to provide nudging recommendations to the user (Utter, para. 93, “health and wellness evaluator 1702 also is configured to compare a user's profile (i.e., trend data representing aspects of health and wellness of a user) against data representing one or more health and wellness deficiency profiles 1708 to determine whether a deficiency exists ( e.g., an irregular eating schedule, a lack of proper hydration, whether a nutrient deficit exists, whether a user spends extraordinary time in the ice cream isle of a supermarket, etc.).”  Para. 113, “health and wellness evaluator 1702 also is configured to compare a user's profile (i.e., trend data representing aspects of health and wellness of a user) against data representing one or more health and wellness deficiency profiles 1708 to determine whether a deficiency exists (e.g., an irregular eating schedule, a lack of proper hydration, whether a nutrient deficit exists, whether a user spends extraordinary time in the ice cream isle of a supermarket, etc.).”).

Regarding claims 6 and 13, Utter teaches the processor implement[ed] method as claimed in claim 1 and the system as claimed in claim 8, wherein prediction and prognosis of underlying condition are performed against population in comparison to provide one or more recommendations associated with at least one wellness measures to the user (Utter, para. 63, “may monitor and compare physical, emotional, mental states among wearers (e.g., physical competitions, sleep pattern comparisons, resting physical states, etc.).”  Para. 78, “Comparison element 1242 may be implemented, in some examples, to provide comparisons regarding a user's performance with respect to an activity, or various aspects of an activity, with the performance of the user's teammates or with the team as a whole ( e.g., team average, team median, team favorites, etc.).”  Para. 79, “Comparison element 1242A may be implemented as described above with regard to comparison element 1242, and in some examples, may display comparisons of a user's performance of an activity against the performance of all of the other users of the wellness marketplace.”  Para. 99, “general health or characteristics of people visiting a location… general health or characteristics of people living in a region, such as rates of alcoholism, obesity, etc. of a city, county or state). Such data can be used to influence score calculations and/or recommendations.”).

Regarding claim 19, Utter teaches the one or more non-transitory machine-readable information storage mediums of claim 15, wherein the root cause of underlying condition in terms of wellness can be identified to provide nudging recommendations to the user (Utter, para. 93, “health and wellness evaluator 1702 also is configured to compare a user's profile (i.e., trend data representing aspects of health and wellness of a user) against data representing one or more health and wellness deficiency profiles 1708 to determine whether a deficiency exists ( e.g., an irregular eating schedule, a lack of proper hydration, whether a nutrient deficit exists, whether a user spends extraordinary time in the ice cream isle of a supermarket, etc.).”  Para. 113, “health and wellness evaluator 1702 also is configured to compare a user's profile (i.e., trend data representing aspects of health and wellness of a user) against data representing one or more health and wellness deficiency profiles 1708 to determine whether a deficiency exists (e.g., an irregular eating schedule, a lack of proper hydration, whether a nutrient deficit exists, whether a user spends extraordinary time in the ice cream isle of a supermarket, etc.).”), and wherein prediction and prognosis of underlying condition are performed against population in comparison to provide one or more recommendations associated with at least one wellness measures to the user (Utter, para. 63, “may monitor and compare physical, emotional, mental states among wearers (e.g., physical competitions, sleep pattern comparisons, resting physical states, etc.).”  Para. 78, “Comparison element 1242 may be implemented, in some examples, to provide comparisons regarding a user's performance with respect to an activity, or various aspects of an activity, with the performance of the user's teammates or with the team as a whole ( e.g., team average, team median, team favorites, etc.).”  Para. 79, “Comparison element 1242A may be implemented as described above with regard to comparison element 1242, and in some examples, may display comparisons of a user's performance of an activity against the performance of all of the other users of the wellness marketplace.”  Para. 99, “general health or characteristics of people visiting a location… general health or characteristics of people living in a region, such as rates of alcoholism, obesity, etc. of a city, county or state). Such data can be used to influence score calculations and/or recommendations.”).

Regarding claims 7, 14, and 20, Utter teaches the processor implement[ed] method as claimed in claim 1, the system as claimed in claim 8, and the one or more non-transitory machine-readable information storage mediums of claim 15, wherein personalization of wellness through flexibility of defining one or more types of wellness to calculate overall wellness of the user and to provide inputs through longitudinal analysis of specific activity (Utter, Fig. 15B, Calculate score(s) relative to reference parameters 1554, Aggregate one or more scores to form an overall health and wellness score 1556; Fig. 16B, Calculate score(s) relative to reference parameters 1656, Adjust one or more scores based on one or more of the acquired parameters 1658, Combine scores to determine overall score representing overall health and wellness of user(s) 1660; Fig. 17B, Calculate score(s) relative to reference parameters 1756, Adjust one or more scores based on one or more of the acquired parameters 1758.  At least para. 97-117 describe what is illustrated in Fig. 15A-17B.  For instance, para. 102, “one or more scores are calculated at 1554 (e.g., a score can represent a user's ability to attain a targeted goal for one aspect of health and wellness, such as sleep, nutrition, etc.).  At 1556, the one or more scores are aggregated to form an overall health and wellness score, which can be compared against a target score indicative of an optimal state or conditions of health and wellness for a user”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Norlander et al. (US 2015/0120633) discloses receiving information related to a wellness of a user from a plurality of data sources associated with the user, generating a wellness rating for the user, the generating of the wellness rating being based in part on the received information and based further in part on one or more weighting factors applied to the received information, and providing to the user an indication of the generated wellness rating and recommendations for improving the wellness of the user.
Zhang (US 2016/0157735) discloses techniques for near real time wellness monitoring and improvement.
Minturn (US 2016/0365006) discloses quantified well-being evaluations, improvement programs, and scientific wellness video games.
Lane et al. (US 2017/0300655) is identified in the European Patent Office’s (EPO) Written Opinion mailed 06 August 2021 as an alternative to Utter to teaching all of the equivalent claims of co-pending application EP 3,879,539 under the EPO’s equivalent to 35 USC 102.
Ramakrishnan (US 2021/0118546) discloses emotion detection from contextual signals for providing wellness insights.
Krishnan et al. (EP 3,879,539) is Applicant’s co-pending equivalent application to the EPO of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715     

/JAMES B HULL/            Primary Examiner, Art Unit 3715